Name: Commission Regulation (EEC) No 1462/83 of 7 June 1983 laying down detailed rules for the implementation of Council Regulation (EEC) No 1322/83 as regards the transfer of common wheat of bread-making quality to the United Kingdom and Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/20 Official Journal of the European Communities 8 . 6 . 83 COMMISSION REGULATION (EEC) No 1462/83 of 7 June 1983 laying down detailed rules for the implementation of Council Regulation (EEC) No 1322/83 as regards the transfer of common wheat of bread-making quality to the United Kingdom and Ireland premises where the wheat is to be stored in the United Kingdom and Ireland should be notified to the Commission so as to enable it to assess the financial consequences of the transfer ; Whereas, in order to ensure that the transfer to the United Kingdom and Ireland is effected as economi ­ cally as possible , the cost thereof should be put out to tender ; Whereas these transfers are subject to the provisions of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency f7) and of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency (8), as last amended by Regulation (EEC) No 3476/80 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 3509/80 (4), Having regard to Council Regulation (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals (5), Having regard to Council Regulation (EEC) No 1322/83 of 26 May 1983 on the transfer of 550 000 tonnes of common wheat of bread-making quality by French and German intervention agencies (6), and in particular Article 1 (6) thereof, Whereas, pursuant to Regulation (EEC) No 1322/83 , the German intervention agency is to place 50 000 tonnes of common wheat of bread-making quality at the disposal of the United Kingdom intervention agency and 50 000 tonnes at the disposal of the Irish intervention agency with a view to its use in the feeding of livestock ; whereas detailed rules should be laid down for the implementation of this measure ; Whereas, pursuant to Article 1 (3) of the abovemen ­ tioned Regulation, the regions to which the said quan ­ tities are to be transferred should be determined ; whereas, in view of the overall shortage in Ireland, quantities should be transferred to Ireland as a whole ; whereas, as regards the United Kingdom, provision should be made for the transfer of the quantities in question to Northern Ireland, given the serious shor ­ tage of fodder cereals in that region ; Whereas the United Kingdom and Irish intervention agencies should be informed without delay of the storage places of the quantities to be transferred ; whereas this information and the locations of the HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Regulation (EEC) No 1322/83, the German intervention agency shall place 50 000 tonnes of common wheat of bread-making quality at the disposal of the United Kingdom intervention agency and 50 000 tonnes at the disposal of the Irish interven ­ tion agency for use in the feeding of livestock. 2 . In the case of the United Kingdom, the common wheat shall be transferred to warehouses in the Northern Irish ports . In the case of Ireland, the common wheat shall be transferred to warehouses in the ports . 3 . The intervention agencies concerned shall deter ­ mine the characteristics of the product in question before loading and shall agree on the places of storage, departure and destination , so as to keep transport costs to a minimum, and on the dates for the removal of the wheat . These particulars shall be immediately commu ­ nicated to the Commission .(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . 3 OJ No L 94, 28 . 4 . 1970 , p. 13 . O OJ No L 367, 31 . 12 . 1980, p . 87 . O OJ No L 130, 19 . 5 . 1976, p . 30 . (6) OJ No L 138 , 27 . 5 . 1983 , p . 63 . O OJ No L 128, 24. 5. 1977, p . 1 . ( 8) OJ No L 189 , 29 . 7 . 1977, p . 36 . 0 OJ No L 363 , 31 . 12 . 1980, p . 71 . 8 . 6 . 83 Official Journal of the European Communities No L 150/21 Article 2 1 . The United Kingdom and Irish intervention agencies shall take delivery of the common wheat loaded on the means of transport at the warehouse of the supplying intervention agency and shall thereupon assume responsibility for it . The German intervention agency shall keep the United Kingdom and Irish intervention agencies informed of the quantities being transferred. 2 . The cost of transporting the wheat in question shall be determined by the United Kingdom and Irish intervention agencies by means of an invitation to tender. Such cost shall cover : (a) transport (excluding loading) from the supplying warehouse to the receiving warehouse (excluding unloading) ; (b) insurance on the value of the goods as determined by the reference price applicable during the 1982/83 marketing year, plus nine monthly incre ­ ments, less 10,40 ECU. 3 . The invitation to tender may relate to one or more consignments . 4 . The United Kingdom and Irish intervention agencies shall prescribe the terms and conditions of the invitation to tender in accordance with the provi ­ sions of this Regulation . Such terms and conditions shall provide in particular for the provision of security to guarantee performance of the operations to which the tender relates ; they shall also provide for the submission of tenders by telex . Provision shall also be made to ensure equality of access and treatment for all prospective tenderers, wherever they may be established in the Community. To this end the intervention agencies, after signature of the decision to invite tenders, shall communicate to the Commission the date on which the invitation to tender is to open . This information , once received, shall be published in the Official Journal of the European Communities. A period of five working days from the date of publication shall be allowed for the submission of tenders to the United Kingdom and Irish intervention agencies . Tenders submitted to the United Kingdom and Irish intervention agencies shall be made and accepted in pounds sterling and Irish pounds respectively. 5 . The contract shall be awarded to the tenderer offering the best terms . However, if the tenders submitted do not correspond to normal prices and costs , no award shall be made . 6 . The United Kingdom and Irish intervention agencies shall keep the Commission informed of the progress of the invitation to tender and shall immedia ­ tely communicate the results thereof both to the Commission and to the German intervention agency. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 June 1983 . For the Commission Poul DALSAGER Member of the Commission